DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT

                          TRAFORI MAURICE BAILEY,
                                 Appellant,

                                          v.

                              STATE OF FLORIDA,
                                   Appellee.

                                    No. 4D21-2198

                                [November 9, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Sherri  L.   Collins,    Judge;   L.T.    Case    No.
502018CT022795AMB.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Tallahassee, and Sorraya M. Solages-Jones, Assistant
Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In this Anders 1 appeal, we affirm Appellant’s judgment and sentence,
but remand for the trial court to correct a scrivener’s error in the cost
judgment to reflect that the $15.00 cost imposed for “County Alcohol and
Other Drug Abuse TF” is imposed under section 938.13, Florida Statutes
(2018). Maestas v. State, 76 So. 3d 991, 993 (Fla. 4th DCA 2011).
Appellant need not be present for this ministerial action. Peavey v. State,
302 So. 3d 1079, 1080 (Fla. 4th DCA 2020) (affirming convictions and
sentences in Anders appeal but remanding to correct scrivener’s error).

     Affirmed and remanded.

WARNER, MAY and FORST, JJ., concur.

                                *          *          *


1   Anders v. California, 386 U.S. 738 (1967).
Not final until disposition of timely filed motion for rehearing.




                               2